Exhibit 10.3

 

NOTE PURCHASE AGREEMENT

 

between

 

DYNTEK, INC.

 

and

 

THE PURCHASERS NAMED IN SCHEDULE I

 

Dated as of October 26, 2005

 

--------------------------------------------------------------------------------


 

INDEX TO SCHEDULES

 

SCHEDULE I

 

Schedule of Purchasers

SCHEDULE II

 

Disclosure Schedule

 

INDEX TO EXHIBITS

 

EXHIBIT A

 

Form of Note

EXHIBIT B

 

Form of Stock Purchase Warrant

EXHIBIT C

 

Form of Security and Pledge Agreement

 

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT, dated as of October 26, 2005, between DynTek, Inc., a
Delaware corporation (the “Company”), and the purchasers named in the attached
Schedule I (individually a “Purchaser” and collectively the “Purchasers”).

 

WHEREAS, the Company wishes to issue and sell to the Purchasers up to an
aggregate of $2,500,000 in principal amount of its promissory notes, together
with stock purchase warrants exercisable for shares of capital stock of the
Company; and

 

WHEREAS, the Purchasers, severally, wish to purchase the notes and warrants on
the terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 


ARTICLE I


 


PURCHASE, SALE OF NOTES AND TERMS OF NOTES AND WARRANTS


 


SECTION 1.01.    THE NOTES.  THE COMPANY HAS AUTHORIZED THE ISSUANCE AND SALE TO
THE PURCHASERS, IN THE RESPECTIVE AMOUNTS SET FORTH IN THE SCHEDULE OF
PURCHASERS ATTACHED HERETO, OF THE COMPANY’S SECURED PROMISSORY NOTES, DUE
DECEMBER 31, 2006, IN THE ORIGINAL AGGREGATE PRINCIPAL AMOUNT OF UP TO
$2,500,000.  THE NOTES SHALL BE SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT A
HERETO AND ARE HEREIN REFERRED TO INDIVIDUALLY AS A “NOTE” AND COLLECTIVELY AS
THE “NOTES,” WHICH TERMS SHALL ALSO INCLUDE ANY NOTES DELIVERED IN EXCHANGE OR
REPLACEMENT THEREFOR.


 


SECTION 1.02.    THE WARRANTS.  THE COMPANY, IN RETURN FOR THE COMMITMENT OF THE
PURCHASERS TO PURCHASE THE NOTES, HAS ALSO AUTHORIZED THE ISSUANCE TO THE
PURCHASERS OF THE COMPANY’S STOCK PURCHASE WARRANTS (THE “WARRANTS”) FOR THE
PURCHASE (SUBJECT TO ADJUSTMENT AS PROVIDED IN THE WARRANTS) OF 1,000,000 SHARES
OF THE COMPANY’S COMMON STOCK (“COMMON STOCK”) AS SET FORTH IN THE WARRANTS. 
THE WARRANTS SHALL BE SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT B HERETO
AND ARE HEREIN REFERRED TO INDIVIDUALLY AS A “WARRANT” AND COLLECTIVELY AS THE
“WARRANTS”, WHICH TERMS SHALL ALSO INCLUDE ANY WARRANTS DELIVERED IN EXCHANGE OR
REPLACEMENT THEREFOR.


 


SECTION 1.03.    PURCHASE AND SALE OF NOTES.  THE COMPANY AGREES TO ISSUE AND
SELL TO THE PURCHASERS, AND, SUBJECT TO AND IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES, TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PURCHASERS, SEVERALLY AND NOT JOINTLY, AGREE TO PURCHASE, THE NOTES SET FORTH
OPPOSITE THEIR RESPECTIVE NAMES IN THE SCHEDULE OF PURCHASERS ATTACHED AS
SCHEDULE I FOR THE AGGREGATE PURCHASE PRICE SET FORTH THEREIN.  THE CLOSING OF
SUCH PURCHASE AND SALE (THE “CLOSING”) SHALL BE HELD AT THE OFFICE OF
[           ], ON OCTOBER 26, 2005 AT 10:00 A.M., LOS ANGELES TIME, OR ON SUCH
OTHER DATE AND AT SUCH TIME AS MAY BE MUTUALLY AGREED UPON.  AT THE CLOSING, THE
COMPANY WILL ISSUE AND DELIVER TO EACH PURCHASER ONE NOTE, PAYABLE TO THE ORDER
OF SUCH PURCHASER, IN THE PRINCIPAL AMOUNT SET FORTH OPPOSITE SUCH PURCHASER’S
NAME IN THE SCHEDULE OF PURCHASERS ATTACHED AS SCHEDULE I, AND ONE WARRANT,
REGISTERED IN THE NAME OF SUCH PURCHASER, EXERCISABLE FOR SHARES OF COMMON STOCK
AS PROVIDED THEREIN, AGAINST (I) DELIVERY TO THE COMPANY OF A CHECK PAYABLE TO
THE ORDER OF THE COMPANY, IN THE AMOUNT SET FORTH OPPOSITE

 

1

--------------------------------------------------------------------------------


 


THE NAME OF SUCH PURCHASER UNDER THE HEADING “AGGREGATE PURCHASE PRICE FOR NOTES
AND WARRANTS” ON SCHEDULE I, (II) TRANSFERENCE OF SUCH SUM TO THE ACCOUNT OF THE
COMPANY BY WIRE TRANSFER, OR (III) DELIVERY OR TRANSFERENCE OF SUCH SUM TO THE
COMPANY BY ANY COMBINATION OF SUCH METHODS OF PAYMENT.


 


SECTION 1.04.    PAYMENTS AND ENDORSEMENTS.  PAYMENTS OF PRINCIPAL AND INTEREST
ON THE NOTES SHALL BE MADE DIRECTLY BY CHECK DULY MAILED OR DELIVERED TO THE
PURCHASERS AT THEIR ADDRESSES REFERRED TO IN THE SCHEDULE OF PURCHASERS ATTACHED
AS SCHEDULE I OR MADE TO THE ACCOUNT OF THE PURCHASER BY WIRE TRANSFER REFERRED
TO IN THE SCHEDULE OF PURCHASERS ATTACHED AS SCHEDULE I OR INDICATED IN ANY
NOTICE DELIVERED BY A PURCHASER TO THE COMPANY, WITHOUT ANY PRESENTMENT OR
NOTATION OF PAYMENT, EXCEPT THAT PRIOR TO ANY TRANSFER OF ANY NOTE, THE HOLDER
OF RECORD SHALL ENDORSE ON SUCH NOTE A RECORD OF THE DATE TO WHICH INTEREST HAS
BEEN PAID AND ALL PAYMENTS MADE ON ACCOUNT OF PRINCIPAL OF SUCH NOTE.


 


SECTION 1.05.    REDEMPTIONS OF NOTES.


 


(A)           REQUIRED REDEMPTIONS.  ON THE EARLIER OF: (I) THE STATED MATURITY
DATE OF THE NOTES, (II) THE ACCELERATED MATURITY DATE OF THE NOTES UPON ANY
EVENT OF DEFAULT, OR (III) THE CLOSING OF A RIGHTS OFFERING IN AN AGGREGATE
AMOUNT OF APPROXIMATELY $15,000,000 (THE “RIGHTS OFFERING”), THE COMPANY WILL
PAY THE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING TOGETHER WITH ALL ACCRUED
AND UNPAID INTEREST THEN DUE THEREON. ADDITIONALLY, THE COMPANY SHALL USE ALL OF
THE PROCEEDS OF ANY OTHER SALE OF THE COMPANY’S CAPITAL STOCK TO PAY A PORTION
OR ALL OF THE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST THEN DUE THEREON.


 


(B)           OPTIONAL REDEMPTIONS.  THE NOTES MAY BE VOLUNTARILY PREPAID,
WITHOUT ANY PENALTY OR PREMIUM, AT ANY TIME.


 


(C)           PRO RATA REDEMPTIONS.  EACH REDEMPTION OF NOTES SHALL BE MADE TO
THE HOLDERS OF THE NOTES IN THE SAME RATIO AS THE TOTAL PRINCIPAL AMOUNT OF
NOTES THEN HELD BY SUCH HOLDER BEARS TO THE AGGREGATE PRINCIPAL AMOUNT OF THE
NOTES THEN OUTSTANDING.


 


SECTION 1.06.    PAYMENT ON NON-BUSINESS DAYS.  WHENEVER ANY PAYMENT TO BE MADE
SHALL BE DUE ON A SATURDAY, SUNDAY OR A PUBLIC HOLIDAY UNDER THE LAWS OF THE
STATE OF CALIFORNIA, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS
DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST DUE.


 


SECTION 1.07.    REGISTRATION OF NOTES, ETC.  THE COMPANY SHALL MAINTAIN AT ITS
PRINCIPAL OFFICE A REGISTER OF THE NOTES AND SHALL RECORD THEREIN THE NAMES AND
ADDRESSES OF THE REGISTERED HOLDERS OF THE NOTES, THE ADDRESS TO WHICH NOTICES
ARE TO BE SENT AND THE ADDRESS TO WHICH PAYMENTS ARE TO BE MADE AS DESIGNATED BY
THE REGISTERED HOLDER IF OTHER THAN THE ADDRESS OF THE HOLDER, AND THE
PARTICULARS OF ALL TRANSFERS, EXCHANGES AND REPLACEMENTS OF NOTES.  NO TRANSFER
OF A NOTE SHALL BE VALID UNLESS MADE ON SUCH REGISTER FOR THE REGISTERED HOLDER
OR HIS EXECUTORS OR ADMINISTRATORS OR HIS OR THEIR DULY APPOINTED ATTORNEY, UPON
SURRENDER THEREFOR FOR EXCHANGE AS HEREINAFTER PROVIDED, ACCOMPANIED BY AN
INSTRUMENT IN WRITING, IN FORM AND EXECUTION REASONABLY SATISFACTORY TO THE
COMPANY.  EACH NOTE ISSUED HEREUNDER, WHETHER ORIGINALLY OR UPON TRANSFER,

 

2

--------------------------------------------------------------------------------


 


EXCHANGE OR REPLACEMENT OF A NOTE OR NOTES, SHALL BE REGISTERED ON THE DATE OF
EXECUTION THEREOF BY THE COMPANY AND SHALL BE DATED THE DATE TO WHICH INTEREST
HAS BEEN PAID ON SUCH NOTES OR NOTE.  THE REGISTERED HOLDER OF A NOTE SHALL BE
THAT PERSON IN WHOSE NAME THE NOTE HAS BEEN SO REGISTERED BY THE COMPANY.  A
REGISTERED HOLDER SHALL BE DEEMED THE OWNER OF A NOTE FOR ALL PURPOSES OF THIS
AGREEMENT AND, SUBJECT TO THE PROVISIONS HEREOF, SHALL BE ENTITLED TO THE
PRINCIPAL AND INTEREST EVIDENCED BY SUCH NOTE FREE FROM ALL EQUITIES OR RIGHTS
OF SETOFF OR COUNTERCLAIM BETWEEN THE COMPANY AND THE TRANSFEROR OF SUCH
REGISTERED HOLDER OR ANY PREVIOUS REGISTERED HOLDER OF SUCH NOTE.


 


SECTION 1.08.    TRANSFER AND EXCHANGE OF NOTES.  THE REGISTERED HOLDER OF ANY
NOTE OR NOTES MAY, PRIOR TO MATURITY OR PREPAYMENT THEREOF, SURRENDER SUCH NOTE
OR NOTES AT THE PRINCIPAL OFFICE OF THE COMPANY FOR TRANSFER OR EXCHANGE;
PROVIDED, HOWEVER, THE REGISTERED HOLDER OF ANY NOTE OR NOTES SHALL NOT TRANSFER
ANY SUCH NOTE (A) TO ANY PERSON OR ENTITY WHICH IS NOT AN “ACCREDITED INVESTOR”
WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR (B) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED, WITHOUT
THE CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
WITHIN A REASONABLE TIME AFTER NOTICE TO THE COMPANY FROM A REGISTERED HOLDER OF
ITS INTENTION TO MAKE SUCH EXCHANGE AND WITHOUT EXPENSE (OTHER THAN TRANSFER
TAXES, IF ANY) TO SUCH REGISTERED HOLDER, SUBJECT TO THE COMPANY’S CONSENT IF
SUCH CONSENT IS REQUIRED BY THIS SECTION 1.08, THE COMPANY SHALL ISSUE IN
EXCHANGE THEREFOR ANOTHER NOTE OR NOTES, IN SUCH DENOMINATIONS AS REQUESTED BY
THE REGISTERED HOLDER, FOR THE SAME AGGREGATE PRINCIPAL AMOUNT AS THE UNPAID
PRINCIPAL AMOUNT OF THE NOTE OR NOTES SO SURRENDERED AND HAVING THE SAME
MATURITY AND RATE OF INTEREST, CONTAINING THE SAME PROVISIONS AND SUBJECT TO THE
SAME TERMS AND CONDITIONS AS THE NOTE OR NOTES SO SURRENDERED.  EACH NEW NOTE
SHALL BE MADE PAYABLE TO SUCH PERSON OR PERSONS, OR REGISTERED ASSIGNS, AS THE
REGISTERED HOLDER OF SUCH SURRENDERED NOTE OR NOTES MAY DESIGNATE, AND SUCH
TRANSFER OR EXCHANGE SHALL BE MADE IN SUCH A MANNER THAT NO GAIN OR LOSS OF
PRINCIPAL OR INTEREST SHALL RESULT THEREFROM.


 


SECTION 1.09.    REPLACEMENT OF NOTES.  UPON RECEIPT OF EVIDENCE SATISFACTORY TO
THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF ANY NOTE AND, IF
REQUESTED IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON DELIVERY OF
AN INDEMNITY BOND OR OTHER AGREEMENT OR SECURITY REASONABLY SATISFACTORY TO THE
COMPANY, OR, IN THE CASE OF ANY SUCH MUTILATION, UPON SURRENDER AND CANCELLATION
OF SUCH NOTE, THE COMPANY WILL ISSUE A NEW NOTE, OF LIKE TENOR AND AMOUNT AND
DATED THE DATE TO WHICH INTEREST HAS BEEN PAID, IN LIEU OF SUCH LOST, STOLEN,
DESTROYED OR MUTILATED NOTE; PROVIDED, HOWEVER, IF ANY NOTE OF WHICH A PURCHASER
WHOSE NAME IS SET FORTH IN THE SCHEDULE OF PURCHASERS ATTACHED AS SCHEDULE I,
ITS NOMINEE, OR ANY OF ITS PARTNERS IS THE REGISTERED HOLDER IS LOST, STOLEN OR
DESTROYED, THE AFFIDAVIT OF THE PRESIDENT, TREASURER OR ANY ASSISTANT TREASURER
OR ANY OTHER AUTHORIZED REPRESENTATIVE OF THE REGISTERED HOLDER SETTING FORTH
THE CIRCUMSTANCES WITH RESPECT TO SUCH LOSS, THEFT OR DESTRUCTION SHALL BE
ACCEPTED AS SATISFACTORY EVIDENCE THEREOF, AND NO INDEMNIFICATION BOND OR OTHER
SECURITY SHALL BE REQUIRED AS A CONDITION TO THE EXECUTION AND DELIVERY BY THE
COMPANY OF A NEW NOTE IN REPLACEMENT OF SUCH LOST, STOLEN OR DESTROYED NOTE
OTHER THAN THE REGISTERED HOLDER’S WRITTEN AGREEMENT TO INDEMNIFY THE COMPANY.


 


SECTION 1.10.    EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (“EVENTS OF
DEFAULT”) SHALL OCCUR AND BE CONTINUING:

 

3

--------------------------------------------------------------------------------


 


(A)           THE COMPANY SHALL FAIL TO PAY ANY INSTALLMENT OF PRINCIPAL OF, OR
INTEREST DUE ON, ANY OF THE NOTES WITHIN FIVE (5) DAYS OF WHEN DUE; OR


 


(B)           ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY THE COMPANY IN
THIS AGREEMENT OR THE SECURITY AND PLEDGE AGREEMENT (AS HEREINAFTER DEFINED), OR
BY THE COMPANY (OR ANY OFFICERS OF THE COMPANY) IN ANY CERTIFICATE, INSTRUMENT
OR WRITTEN STATEMENT CONTEMPLATED BY OR MADE OR DELIVERED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR THE SECURITY AND PLEDGE AGREEMENT SHALL PROVE
TO HAVE BEEN INCORRECT WHEN MADE IN ANY MATERIAL RESPECT; OR


 


(C)           THE COMPANY SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER MATERIAL
TERM, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, THE SECURITY AND PLEDGE
AGREEMENT, THE NOTES, THE WARRANTS, OR ANY AGREEMENT EXECUTED AND DELIVERED BY
THE COMPANY IN CONNECTION WITH THIS AGREEMENT OR THE SECURITY AND PLEDGE
AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND ANY SUCH FAILURE REMAINS
UNREMEDIED FOR TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE
BEEN GIVEN TO THE COMPANY BY ANY REGISTERED HOLDER OF THE NOTES; OR


 


(D)           THE COMPANY SHALL FAIL TO PAY ANY INDEBTEDNESS IN EXCESS OF AN
AGGREGATE OF $100,000 FOR BORROWED MONEY (OTHER THAN AS EVIDENCED BY THE NOTES)
OWING BY THE COMPANY, OR ANY INTEREST OR PREMIUM THEREON, WHEN DUE (OR, IF
PERMITTED BY THE TERMS OF THE RELEVANT DOCUMENT, WITHIN ANY APPLICABLE GRACE
PERIOD), WHETHER SUCH INDEBTEDNESS SHALL BECOME DUE BY SCHEDULED MATURITY, BY
REQUIRED PREPAYMENT, BY ACCELERATION, BY DEMAND OR OTHERWISE, OR SHALL FAIL TO
PERFORM ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED UNDER ANY
AGREEMENT OR INSTRUMENT EVIDENCING OR SECURING OR RELATING TO ANY INDEBTEDNESS
IN EXCESS OF AN AGGREGATE OF $100,000 OWING BY THE COMPANY WHEN REQUIRED TO BE
PERFORMED (OR, IF PERMITTED BY THE TERMS OF THE RELEVANT DOCUMENT, WITHIN ANY
APPLICABLE GRACE PERIOD), IF THE EFFECT OF SUCH FAILURE TO PAY OR PERFORM IS TO
ACCELERATE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS, OR THE
TRUSTEE OR TRUSTEES UNDER ANY SUCH AGREEMENT OR INSTRUMENT TO ACCELERATE, THE
MATURITY OF SUCH INDEBTEDNESS, UNLESS SUCH FAILURE TO PAY OR PERFORM SHALL BE
WAIVED BY THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR SUCH TRUSTEE OR
TRUSTEES; OR


 


(E)           THE COMPANY SHALL BE INVOLVED IN FINANCIAL DIFFICULTIES AS
EVIDENCED (I) BY ITS ADMITTING IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE; (II) BY ITS COMMENCEMENT OF A VOLUNTARY CASE UNDER
TITLE 11 OF THE UNITED STATES CODE AS FROM TIME TO TIME IN EFFECT, OR BY ITS
AUTHORIZING, BY APPROPRIATE PROCEEDINGS OF ITS BOARD OF DIRECTORS OR OTHER
GOVERNING BODY, THE COMMENCEMENT OF SUCH A VOLUNTARY CASE WHICH IS NOT DISMISSED
WITHIN SIXTY (60) DAYS; (III) BY ITS FILING AN ANSWER OR OTHER PLEADING
ADMITTING OR FAILING TO DENY THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT COMMENCING AN INVOLUNTARY CASE UNDER SAID TITLE 11, OR SEEKING,
CONSENTING TO OR ACQUIESCING IN THE RELIEF THEREIN PROVIDED, OR BY ITS FAILING
TO CONTROVERT TIMELY THE MATERIAL ALLEGATIONS OF ANY SUCH PETITION; (IV) BY THE
ENTRY OF AN ORDER FOR RELIEF IN ANY INVOLUNTARY CASE COMMENCED UNDER SAID TITLE
11; (V) BY ITS SEEKING RELIEF AS A DEBTOR UNDER ANY APPLICABLE LAW, OTHER THAN
SAID TITLE 11, OF ANY JURISDICTION RELATING TO THE LIQUIDATION OR REORGANIZATION
OF DEBTORS OR TO THE MODIFICATION OR ALTERATION OF THE RIGHTS OF CREDITORS, OR
BY ITS CONSENTING TO OR ACQUIESCING IN SUCH RELIEF; (VI) BY THE ENTRY OF AN
ORDER BY A COURT OF COMPETENT JURISDICTION (A) FINDING IT TO BE BANKRUPT OR
INSOLVENT, (B) ORDERING OR APPROVING ITS LIQUIDATION, REORGANIZATION OR ANY
MODIFICATION OR ALTERATION OF THE RIGHTS OF ITS CREDITORS, OR (C) ASSUMING
CUSTODY OF, OR APPOINTING A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY;

 

4

--------------------------------------------------------------------------------


 


OR (VII) BY ITS MAKING AN ASSIGNMENT FOR THE BENEFIT OF, OR ENTERING INTO A
COMPOSITION WITH, ITS CREDITORS, OR APPOINTING OR CONSENTING TO THE APPOINTMENT
OF A RECEIVER OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY;
OR


 


(F)            ANY JUDGMENT, WRIT, WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR
PROCESS SHALL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF THE PROPERTY OF
THE COMPANY AND SUCH JUDGMENT, WRIT, OR SIMILAR PROCESS SHALL NOT BE RELEASED,
VACATED OR FULLY BONDED WITHIN SIXTY (60) DAYS AFTER ITS ISSUE OR LEVY;


 

then, and in any such event, any holder of any Note may, by notice to the
Company, declare the entire unpaid principal amount of the Notes, all interest
accrued and unpaid thereon and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Notes, all such accrued interest and
all such amounts shall become and be forthwith due and payable (unless there
shall have occurred an Event of Default under subsection 1.10(e) in which case
all such amounts shall automatically become due and payable), without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company.

 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company represents and warrants to the Purchasers that, as of the Closing
and except as set forth in the Disclosure Schedule attached as Schedule II
(which Disclosure Schedule makes explicit reference to the particular
representation or warranty as to which exception is taken, which in each case
shall constitute the sole representation and warranty as to which such exception
shall apply):

 


SECTION 2.01.    ORGANIZATION, QUALIFICATIONS AND CORPORATE POWER.


 


(A)           THE COMPANY IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS DULY
LICENSED OR QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS
TRANSACTED BY IT OR THE CHARACTER OF THE PROPERTIES OWNED OR LEASED BY IT
REQUIRES SUCH LICENSING OR QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO
LICENSED OR QUALIFIED DOES NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S
BUSINESS OR FINANCIAL CONDITION.  THE COMPANY HAS THE CORPORATE POWER AND
AUTHORITY TO OWN AND HOLD ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND AS PROPOSED TO BE CONDUCTED, TO EXECUTE, DELIVER AND PERFORM THIS
AGREEMENT AND THE SECURITY AND PLEDGE AGREEMENT, TO ISSUE, SELL AND DELIVER THE
NOTES AND WARRANTS AND TO ISSUE AND DELIVER THE SHARES OF COMMON STOCK ISSUABLE
UPON EXERCISE OF THE WARRANTS (THE “WARRANT SHARES”).


 


(B)           THE COMPANY HAS NO SUBSIDIARIES, OTHER THAN AS SET FORTH ON
SCHEDULE II. THE COMPANY DOES NOT (I) OWN OF RECORD OR BENEFICIALLY, DIRECTLY OR
INDIRECTLY, (A) ANY SHARES OF CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO
CAPITAL STOCK OF ANY OTHER CORPORATION OR (B) ANY PARTICIPATING INTEREST IN ANY
PARTNERSHIP, JOINT VENTURE OR OTHER NON-CORPORATE BUSINESS ENTERPRISE OR
(II) CONTROL, DIRECTLY OR INDIRECTLY, ANY OTHER ENTITY, OTHER THAN AS SET FORTH
ON SCHEDULE II.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.02.    AUTHORIZATION OF AGREEMENTS, ETC.


 


(A)           THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND
THE SECURITY AND PLEDGE AGREEMENT, THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, THE ISSUANCE, SALE AND DELIVERY OF THE
NOTES AND WARRANTS HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION
AND WILL NOT (I) VIOLATE ANY PROVISION OF LAW, ANY ORDER OF ANY COURT OR OTHER
AGENCY OF GOVERNMENT, (II) VIOLATE THE CERTIFICATE OF INCORPORATION OR THE
BY-LAWS OF THE COMPANY, AS AMENDED, (III) VIOLATE ANY PROVISION OF ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
PROPERTIES OR ASSETS IS BOUND, (IV) CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY SUCH
INDENTURE, AGREEMENT OR OTHER INSTRUMENT, OR (V) RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE, RESTRICTION, CLAIM OR ENCUMBRANCE OF ANY NATURE
WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY, EXCEPT IN THE
CASE OF CLAUSES (I), (III), (IV) AND (V), AS WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY.


 


(B)           THE NOTES AND WARRANTS HAVE BEEN DULY AUTHORIZED AND, WHEN ISSUED
IN ACCORDANCE WITH THIS AGREEMENT, WILL BE FREE AND CLEAR OF ALL LIENS, CHARGES,
RESTRICTIONS, CLAIMS AND ENCUMBRANCES IMPOSED BY OR THROUGH THE COMPANY.  THE
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS WILL BE DULY
RESERVED FOR ISSUANCE UPON EXERCISE OF THE WARRANTS AND, WHEN SO ISSUED, WILL BE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF COMMON
STOCK, AND WILL BE FREE AND CLEAR OF ALL LIENS, CHARGES, RESTRICTIONS, CLAIMS
AND ENCUMBRANCES IMPOSED BY OR THROUGH THE COMPANY, EXCEPT FOR TRANSFER
RESTRICTIONS IMPOSED BY APPLICABLE SECURITIES LAWS.  EXCEPT AS SET FORTH ON
SCHEDULE II, NEITHER THE ISSUANCE, SALE OR DELIVERY OF THE NOTES AND WARRANTS
NOR THE ISSUANCE OR DELIVERY OF THE WARRANT SHARES IS SUBJECT TO ANY PREEMPTIVE
RIGHT OF SHAREHOLDERS OF THE COMPANY OR TO ANY RIGHT OF FIRST REFUSAL OR OTHER
RIGHT IN FAVOR OF ANY PERSON.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.03.    VALIDITY.  THIS AGREEMENT, THE SECURITY AND PLEDGE AGREEMENT,
THE NOTES AND THE WARRANTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY
AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.


 


SECTION 2.04.    AUTHORIZED CAPITAL STOCK.  THE AUTHORIZED CAPITAL STOCK OF THE
COMPANY CONSISTS OF 150,000,000 SHARES OF COMMON STOCK, $.0001 PAR VALUE PER
SHARE, AND 10,000,000 SHARES OF PREFERRED STOCK, $.0001 PAR VALUE PER SHARE
(“PREFERRED STOCK”).  AS OF OCTOBER 24, 2005, 81,164,636 SHARES OF COMMON STOCK
AND NO SHARES OF PREFERRED STOCK, WERE VALIDLY ISSUED AND OUTSTANDING, FULLY
PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED IN SEC REPORTS (AS DEFINED BELOW),
THERE ARE NO OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES OF THE COMPANY, AND
ANY OTHER RIGHTS TO ACQUIRE SECURITIES OF THE COMPANY.  ALL OUTSTANDING
SECURITIES OF THE COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  NO
STOCKHOLDER OF THE COMPANY IS ENTITLED TO ANY PREEMPTIVE RIGHTS WITH RESPECT TO
THE PURCHASE OF OR SALE OF ANY SECURITIES OF ANY SECURITIES BY THE COMPANY.


 


SECTION 2.05.    SEC FILINGS, OTHER FILINGS AND REGULATORY COMPLIANCE.  SINCE
JANUARY 1, 2002, THE COMPANY HAS TIMELY MADE ALL FILINGS REQUIRED TO BE MADE BY
IT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”). 
THE COMPANY HAS DELIVERED OR MADE ACCESSIBLE TO THE INVESTORS TRUE, ACCURATE AND
COMPLETE COPIES OF (A) THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL
YEAR ENDED JUNE 30, 2005, (B) THE COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR
THE FISCAL QUARTER ENDED SEPTEMBER 30, 2005, (C) THE COMPANY’S DEFINITIVE PROXY
STATEMENT DATED APRIL 26, 2005 RELATING TO ITS ANNUAL MEETING OF STOCKHOLDERS,
AND (D) ALL THE COMPANY’S CURRENT REPORTS ON FORM 8-K FILED SINCE JULY 1, 2005
(THE “SEC REPORTS”).  THE SEC REPORTS WHEN FILED, COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF THE EXCHANGE ACT AND THE
SARBANES-OXLEY ACT OF 2002, IF AND TO THE EXTENT APPLICABLE, AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) THEREUNDER
APPLICABLE TO THE SEC REPORTS.  NONE OF THE SEC REPORTS, AT THE TIME OF FILING,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE. 
THE COMPANY HAS TAKEN, OR WILL HAVE TAKEN PRIOR TO THE CLOSING, ALL NECESSARY
ACTIONS TO MAINTAIN ELIGIBILITY OF ITS COMMON STOCK FOR TRADING ON, OCT BULLETIN
BOARD UNDER ALL CURRENTLY EFFECTIVE INCLUSION REQUIREMENTS.  EACH BALANCE SHEET
INCLUDED IN THE SEC REPORTS (INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY
PRESENTS IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE
COMPANY AS OF ITS DATE, AND EACH OF THE OTHER FINANCIAL STATEMENTS INCLUDED IN
THE SEC REPORTS (INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS IN
ALL MATERIAL RESPECT THE CONSOLIDATED RESULTS OF OPERATIONS OF THE COMPANY FOR
THE PERIODS OR AS OF THE DATES THEREIN SET FORTH IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED DURING THE PERIODS
OR AS A RESULT OF YEAR END ADJUSTMENTS AND EXCEPT AS OTHERWISE STATED THEREIN). 
SUCH FINANCIAL STATEMENTS INCLUDED IN THE SEC REPORTS WERE, AT THE TIME THEY
WERE FILED, CONSISTENT WITH THE BOOKS AND RECORDS OF THE COMPANY IN ALL MATERIAL
RESPECTS AND COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH THEN APPLICABLE
ACCOUNTING REQUIREMENTS AND WITH THE RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  THE COMPANY KEEPS ACCOUNTING RECORDS IN WHICH ALL MATERIAL
ASSETS AND LIABILITIES, AND ALL MATERIAL TRANSACTIONS, INCLUDING OFF-BALANCE
SHEET TRANSACTIONS, OF THE COMPANY ARE RECORDED IN ACCORDANCE WITH GAAP.

 

7

--------------------------------------------------------------------------------


 


SECTION 2.06.    GOVERNMENTAL APPROVALS.  SUBJECT TO THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS SET FORTH IN ARTICLE III, NO
REGISTRATION OR FILING WITH, OR CONSENT OR APPROVAL OF OR OTHER ACTION BY, ANY
FEDERAL, STATE OR OTHER GOVERNMENTAL AGENCY OR INSTRUMENTALITY IS OR WILL BE
NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF
THIS AGREEMENT, THE ISSUANCE, SALE AND DELIVERY OF THE NOTES OR WARRANTS OR,
UPON EXERCISE THEREOF, THE ISSUANCE AND DELIVERY OF THE WARRANT SHARES, OTHER
THAN FILINGS PURSUANT TO STATE SECURITIES LAWS (ALL OF WHICH FILINGS HAVE BEEN
MADE BY THE COMPANY, OTHER THAN THOSE WHICH ARE REQUIRED OR PERMITTED TO BE MADE
AFTER THE CLOSING AND WHICH WILL BE DULY MADE ON A TIMELY BASIS) IN CONNECTION
WITH THE SALE OF THE NOTES AND WARRANTS.


 


SECTION 2.07.    OFFERING OF THE NOTES AND WARRANTS.  NEITHER THE COMPANY NOR
ANY PERSON AUTHORIZED OR EMPLOYED BY THE COMPANY AS AGENT, BROKER, DEALER OR
OTHERWISE IN CONNECTION WITH THE OFFERING OR SALE OF THE NOTES AND WARRANTS OR
ANY SECURITY OF THE COMPANY SIMILAR TO THE NOTES AND WARRANTS HAS OFFERED THE
NOTES AND WARRANTS OR ANY SUCH SIMILAR SECURITY FOR SALE TO, OR SOLICITED ANY
OFFER TO BUY THE NOTES AND WARRANTS OR ANY SUCH SIMILAR SECURITY FROM, OR
OTHERWISE APPROACHED OR NEGOTIATED WITH RESPECT THERETO WITH, ANY PERSON OR
PERSONS, AND NEITHER THE COMPANY NOR ANY PERSON ACTING ON ITS BEHALF HAS TAKEN
OR WILL TAKE ANY OTHER ACTION (INCLUDING, WITHOUT LIMITATION, ANY OFFER,
ISSUANCE OR SALE OF ANY SECURITY OF THE COMPANY UNDER CIRCUMSTANCES WHICH MIGHT
REQUIRE THE INTEGRATION OF OFFERS OR SALES OF SUCH SECURITY WITH THE OFFER AND
SALE OF THE NOTES AND WARRANTS UNDER THE SECURITIES ACT OR THE RULES AND
REGULATIONS OF THE SEC THEREUNDER), IN EITHER CASE SO AS TO SUBJECT THE
OFFERING, ISSUANCE OR SALE OF THE NOTES AND WARRANTS TO THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT.


 


SECTION 2.08.    MATERIAL CHANGES.  EXCEPT AS SET FORTH IN SCHEDULE II ATTACHED
HERETO, SINCE JUNE 30, 2005, THERE HAS NOT BEEN (I) ANY DIRECT OR INDIRECT
REDEMPTION, PURCHASE OR OTHER ACQUISITION BY THE COMPANY OF ANY SHARES OF COMMON
STOCK; (II) ANY DECLARATION, SETTING ASIDE OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION BY THE COMPANY WITH RESPECT TO COMMON STOCK; (III) ANY MATERIAL
LIABILITIES (ABSOLUTE, ACCRUED OR CONTINGENT) INCURRED OR ASSUMED BY THE
COMPANY, OTHER THAN CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS, LIABILITIES UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, PURCHASE PRICE PAYMENT OBLIGATIONS INCURRED IN CONNECTION WITH THE
ACQUISITION OF RED ROCK COMMUNICATIONS SOLUTIONS, INC. AND INTEGRATION
TECHNOLOGIES, INC. AND LIABILITIES NOT REQUIRED TO BE REFLECTED ON THE COMPANY’S
FINANCIAL STATEMENTS PURSUANT TO GAAP; (IV) ANY MORTGAGE, PLEDGE, SECURITY
INTEREST, ENCUMBRANCE, LIEN OR CHARGE OF ANY KIND (INCLUDING ANY CONDITIONAL
SALE OR OTHER TITLE RETENTION AGREEMENT, ANY LEASE IN THE NATURE THEREOF, AND
THE FILING OF OR AGREEMENT TO GIVE ANY FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE OR COMPARABLE LAW OF ANY JURISDICTION IN CONNECTION WITH SUCH
MORTGAGE, PLEDGE, SECURITY INTEREST, ENCUMBRANCE, LIEN OR CHARGE) (EACH, A
“LIEN”) OR ADVERSE CLAIM ON ANY OF THE COMPANY’S PROPERTIES OR ASSETS, EXCEPT
FOR LIENS FOR TAXES NOT YET DUE AND PAYABLE, INTEREST OF LESSORS UNDER OPERATING
CAPITAL LEASES, PURCHASE MONEY LIENS, AMOUNTS DEPOSITED FOR SECURITY FOR SURETY
BONDS, LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS OR LIENS THAT ARE NOT
MATERIAL IN AMOUNT TO THE COMPANY AND ITS SUBSIDIARIES.


 


SECTION 2.09.    LITIGATION.  EXCEPT AS DISCLOSED IN THE SCHEDULE II ATTACHED
HERETO, THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR, TO THE
COMPANY’S KNOWLEDGE, CURRENTLY THREATENED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT QUESTIONS THE VALIDITY OF THIS AGREEMENT OR THE RIGHT OF THE
COMPANY TO ENTER INTO IT, OR TO CONSUMMATE THE TRANSACTIONS

 

8

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY, OR THAT COULD REASONABLY BE EXPECTED TO RESULT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT ON THE COMPANY. 
THE FOREGOING INCLUDES, WITHOUT LIMITATION, ACTIONS PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED INVOLVING THE PRIOR EMPLOYMENT OF ANY OF THE COMPANY’S
EMPLOYEES OR THEIR USE IN CONNECTION WITH THE COMPANY’S BUSINESS OF ANY
INFORMATION OR TECHNIQUES ALLEGEDLY PROPRIETARY TO ANY OF THEIR FORMER
EMPLOYERS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR
SUBJECT TO THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF
ANY COURT OR GOVERNMENTAL AUTHORITY.  EXCEPT AS DISCLOSED IN SCHEDULE II
ATTACHED HERETO, THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY PENDING OR WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES CURRENTLY INTENDS TO INITIATE, WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 2.10.    OWNERSHIP OF PROPERTY; LIENS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE IN FEE SIMPLE, OR A VALID LEASEHOLD
INTEREST IN, ALL OF ITS REAL PROPERTY; AND GOOD TITLE TO, OR A VALID LEASEHOLD
INTEREST IN, ALL OF ITS OTHER PROPERTY, AND NONE SUCH PROPERTY IS SUBJECT TO ANY
LIEN EXCEPT AS SET FORTH ON SCHEDULE II ATTACHED HERETO.


 


SECTION 2.11.    INTELLECTUAL PROPERTY RIGHTS.  TO THE BEST OF ITS KNOWLEDGE,
THE COMPANY OWNS OR POSSESSES THE LICENSES OR RIGHTS TO USE ALL PATENTS, PATENT
APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE SECRETS, TRADEMARKS,
TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE NAMES AND COPYRIGHTS
NECESSARY TO ENABLE IT TO CONDUCT ITS BUSINESS AS NOW OPERATED (THE
“INTELLECTUAL PROPERTY”).  EXCEPT AS SET FORTH IN SCHEDULE II ATTACHED HERETO,
THERE ARE NO MATERIAL OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS RELATING TO
THE INTELLECTUAL PROPERTY, NOR IS THE COMPANY BOUND BY OR A PARTY TO ANY
MATERIAL OPTIONS, LICENSES OR AGREEMENTS RELATING TO THE PATENTS, PATENT
APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE SECRETS, TRADEMARKS,
TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE NAMES OR COPYRIGHTS
OF ANY OTHER PERSON OR ENTITY.  EXCEPT AS SET FORTH IN SCHEDULE II ATTACHED
HERETO, THERE IS NO CLAIM OR ACTION OR PROCEEDING PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED THAT CHALLENGES THE RIGHT OF THE COMPANY WITH RESPECT TO
ANY INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH IN SCHEDULE II ATTACHED HERETO,
TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY’S INTELLECTUAL PROPERTY DOES NOT
INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON WHICH, IF THE
SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING WOULD HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 2.12.    INSURANCE.  THE COMPANY IS INSURED BY INSURERS OF RECOGNIZED
FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS
MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND CUSTOMARY IN THE BUSINESSES
IN WHICH THE COMPANY IS ENGAGED.


 


SECTION 2.13.    BROKERS.  THE COMPANY HAS NO CONTRACT, ARRANGEMENT OR
UNDERSTANDING WITH ANY BROKER, FINDER OR SIMILAR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 2.14.    NON-OPERATIONAL SUBSIDIARIES.  NEITHER BUGSOLVER.COM, INC.,
TEKINSIGHT E-GOVERNMENT SERVICES, INC. NOR TEKINSIGHT RESEARCH, INC. OPERATES
ANY BUSINESS NOR DOES ANY SUCH ENTITY OWN ANY ASSETS.

 

9

--------------------------------------------------------------------------------


 


SECTION 2.15.    FEDERAL RESERVE REGULATIONS.  THE COMPANY IS NOT ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
SECURITIES (WITHIN THE MEANING OF REGULATION G OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), AND NO PART OF THE PROCEEDS OF THE NOTES OR WARRANTS
WILL BE USED TO PURCHASE OR CARRY ANY MARGIN SECURITY OR TO EXTEND CREDIT TO
OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN SECURITY OR IN ANY
OTHER MANNER WHICH WOULD INVOLVE A VIOLATION OF ANY OF THE REGULATIONS OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


SECTION 2.16.    REPRESENTATIONS COMPLETE.  THE REPRESENTATIONS AND WARRANTIES
MADE BY THE COMPANY IN THIS AGREEMENT, THE STATEMENTS MADE IN ANY CERTIFICATES
FURNISHED BY THE COMPANY PURSUANT TO THIS AGREEMENT, AND THE STATEMENTS MADE BY
THE COMPANY IN ANY DOCUMENTS MAILED, DELIVERED OR FURNISHED TO THE PURCHASERS IN
CONNECTION WITH THIS AGREEMENT, TAKEN AS A WHOLE, DO NOT CONTAIN AND WILL NOT
CONTAIN, AS OF THEIR RESPECTIVE DATES AND AS OF THE CLOSING DATE, TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


 

Each Purchaser severally represents and warrants to the Company that:

 


(A)           IT IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501
UNDER THE SECURITIES ACT AND WAS NOT ORGANIZED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE NOTES OR WARRANTS;


 


(B)           IT HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN INVESTING IN
COMPANIES SIMILAR TO THE COMPANY IN TERMS OF THE COMPANY’S STAGE OF DEVELOPMENT
SO AS TO BE ABLE TO EVALUATE THE RISKS AND MERITS OF ITS INVESTMENT IN THE
COMPANY AND IT IS ABLE FINANCIALLY TO BEAR THE RISKS THEREOF;


 


(C)           IT HAS HAD AN OPPORTUNITY TO DISCUSS THE COMPANY’S BUSINESS,
MANAGEMENT AND FINANCIAL AFFAIRS WITH THE COMPANY’S MANAGEMENT;


 


(D)           THE NOTES BEING PURCHASED BY IT AND THE WARRANTS BEING ISSUED TO
IT ARE BEING ACQUIRED FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT
WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF;


 


(E)           IT UNDERSTANDS THAT (I) THE NOTES AND WARRANTS AND THE WARRANT
SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, BY REASON OF THEIR
ISSUANCE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PURSUANT TO SECTION 4(2) THEREOF OR RULE 505 OR 506 PROMULGATED
UNDER THE SECURITIES ACT, (II) THE NOTES AND WARRANTS AND, UPON CONVERSION
THEREOF, THE WARRANT SHARES MUST BE HELD INDEFINITELY UNLESS A SUBSEQUENT
DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES ACT OR IS EXEMPT FROM
SUCH REGISTRATION, (III) THE NOTES AND WARRANTS AND THE WARRANT SHARES WILL BEAR
A LEGEND TO SUCH EFFECT AND (IV) THE COMPANY WILL MAKE A NOTATION ON ITS
TRANSFER BOOKS TO SUCH EFFECT;

 

10

--------------------------------------------------------------------------------


 


(F)            IN THE CASE OF [              ]., ALL LIMITED PARTNERSHIP ACTION
ON THE PART OF SUCH PURCHASER AND ITS PARTNERS NECESSARY FOR THE PERFORMANCE OF
SUCH PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT, THE SECURITY AND PLEDGE
AGREEMENT AND SUCH PURCHASER’S WARRANT, AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, WILL BE TAKEN PRIOR TO THE CLOSING.  THIS AGREEMENT, THE SECURITY
AND PLEDGE AGREEMENT AND THE WARRANT, ARE VALID, BINDING AND ENFORCEABLE
OBLIGATIONS OF PURCHASER, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR LAWS RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITOR’S RIGHTS AND TO THE AVAILABILITY OF THE REMEDY OF SPECIFIC
PERFORMANCE.  THE PURCHASER HAS ALL REQUISITE LEGAL AND LIMITED PARTNERSHIP
POWER TO EXECUTE AND DELIVER THIS AGREEMENT, THE SECURITY AND PLEDGE AGREEMENT
AND THE PURCHASER’S WARRANT;


 


(G)           IT UNDERSTANDS THAT THE NOTES AND WARRANTS AND WARRANT SHARES ARE
BEING OFFERED AND, IN THE CASE OF THE NOTES AND WARRANT SHARES, SOLD, TO
PURCHASER IN RELIANCE UPON SPECIFIC EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND THAT THE
COMPANY IS RELYING UPON THE TRUTH AND ACCURACY OF, AND PURCHASER’S COMPLIANCE
WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND
UNDERSTANDINGS OF PURCHASER SET FORTH HEREIN IN ORDER TO DETERMINE THE
AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF PURCHASER TO ACQUIRE THE
NOTES AND WARRANTS AND WARRANT SHARES;


 


(H)           THE COMPANY OR ITS COUNSEL HAVE MADE AVAILABLE ALL MATERIALS
RELATING TO THE BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND MATERIALS
RELATING TO THE OFFER AND SALE OF THE NOTES AND WARRANTS AND WARRANT SHARES
WHICH HAVE BEEN SPECIFICALLY REQUESTED BY SUCH PURCHASER.  EACH PURCHASER HAS
BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY, WAS PERMITTED TO
MEET WITH THE COMPANY’S OFFICERS AND HAS RECEIVED WHAT SUCH PURCHASER BELIEVES
TO BE COMPLETE AND SATISFACTORY ANSWERS TO ANY SUCH INQUIRIES.  NEITHER SUCH
INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATION CONDUCTED BY THE PURCHASERS
OR ANY OF THEIR RESPECTIVE REPRESENTATIONS SHALL MODIFY, AMEND OR AFFECT SUCH
PURCHASER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN.  EACH PURCHASER UNDERSTANDS THAT SUCH PURCHASER’S INVESTMENT
IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK, INCLUDING WITHOUT LIMITATION
THE RISKS AND UNCERTAINTIES DISCLOSED IN THE  SEC DOCUMENTS.  EACH PURCHASER
ACKNOWLEDGES IT HAS REVIEWED THE DISCLOSURES PRESENTED UNDER THE CAPTION “RISK
FACTORS” IN THE COMPANY’S FORM 10-QS AND FORM 10-KS;


 


(I)            IT UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR
ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED UPON OR MADE ANY
RECOMMENDATION OR ENDORSEMENT OF THE NOTES AND WARRANTS AND WARRANT SHARES; AND


 


(J)            IT IS A RESIDENT OF THE JURISDICTION SET FORTH UNDER PURCHASER’S
NAME ON SCHEDULE I HERETO.

 

11

--------------------------------------------------------------------------------


 


ARTICLE IV


 


CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS


 

The obligation of each Purchaser to purchase and pay for the Notes and Warrants
being purchased by it on the Closing Date is, at its option, subject to the
satisfaction, on or before the Closing Date of the following conditions:

 


(A)           SECURITY AND PLEDGE AGREEMENT.  A SECURITY AND PLEDGE AGREEMENT,
IN THE FORM ATTACHED AS EXHIBIT C (THE “SECURITY AND PLEDGE AGREEMENT”), AND ALL
RELATED FINANCING STATEMENTS AND OTHER SIMILAR INSTRUMENTS AND DOCUMENTS, SHALL
HAVE BEEN EXECUTED AND DELIVERED TO THE PURCHASERS BY A DULY AUTHORIZED OFFICER
OF THE COMPANY AND A DULY AUTHORIZED OFFICER OF EACH OF THE SUBSIDIARIES OF THE
COMPANY PARTY THERETO.


 


(B)           WARRANTS.  WARRANTS, IN THE FORM ATTACHED HERETO AS EXHIBIT B, IN
FAVOR OF EACH OF THE PURCHASERS, SHALL HAVE BEEN EXECUTED AND DELIVERED TO THE
PURCHASERS BY A DULY AUTHORIZED OFFICER OF THE COMPANY.


 


(C)           LEGAL OPINION.  THE PURCHASERS SHALL HAVE RECEIVED AN OPINION OF
THE COMPANY’S COUNSEL, DATED THE CLOSING DATE, WITH RESPECT TO LEGAL MATTERS
CUSTOMARY FOR TRANSACTIONS OF THIS TYPE, IN A FORM REASONABLY ACCEPTABLE TO THE
PURCHASERS.


 


(D)           REPRESENTATIONS AND WARRANTIES TO BE TRUE AND CORRECT.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE II SHALL BE TRUE, COMPLETE
AND CORRECT ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE (EXCEPT TO
THE EXTENT THAT THE REPRESENTATION OR WARRANTY SPEAKS TO A SPECIFIC DATE), AND
THE PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE COMPANY SHALL HAVE CERTIFIED TO
SUCH EFFECT TO THE PURCHASERS IN WRITING.


 


(E)           PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS CONTAINED HEREIN REQUIRED TO BE PERFORMED
OR COMPLIED WITH BY IT PRIOR TO OR AT THE CLOSING DATE AND THE PRESIDENT AND
CHIEF FINANCIAL OFFICER OF THE COMPANY SHALL HAVE CERTIFIED TO THE PURCHASERS IN
WRITING TO SUCH EFFECT AND TO THE FURTHER EFFECT THAT ALL OF THE CONDITIONS SET
FORTH IN THIS ARTICLE IV HAVE BEEN SATISFIED.


 


(F)            ALL PROCEEDINGS TO BE SATISFACTORY.  ALL CORPORATE AND OTHER
PROCEEDINGS TO BE TAKEN BY THE COMPANY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND ALL DOCUMENTS INCIDENT THERETO SHALL BE SATISFACTORY IN
FORM AND SUBSTANCE TO THE PURCHASERS AND THEIR COUNSEL, AND THE PURCHASERS AND
THEIR COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED OR
OTHER COPIES OF SUCH DOCUMENTS AS THEY REASONABLY MAY REQUEST.


 


(G)           SUPPORTING DOCUMENTS.  THE PURCHASERS AND THEIR COUNSEL SHALL HAVE
RECEIVED COPIES OF THE FOLLOWING DOCUMENTS:


 

(I)            (A) THE CERTIFICATE OF INCORPORATION OF THE COMPANY, CERTIFIED AS
OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE, AND (B) A
CERTIFICATE OF SAID SECRETARY DATED AS OF A RECENT DATE AS TO THE DUE
INCORPORATION AND GOOD STANDING OF THE

 

12

--------------------------------------------------------------------------------


 

COMPANY, THE PAYMENT OF ALL EXCISE TAXES BY THE COMPANY AND LISTING ALL
DOCUMENTS OF THE COMPANY ON FILE WITH SAID SECRETARY;

 

(II)           A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
COMPANY DATED THE CLOSING AND CERTIFYING:  (A) THAT ATTACHED THERETO IS A TRUE
AND COMPLETE COPY OF THE BY-LAWS OF THE COMPANY AS IN EFFECT ON THE DATE OF SUCH
CERTIFICATION; (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF ALL
RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OR THE SHAREHOLDERS OF THE COMPANY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
SECURITY AND PLEDGE AGREEMENT, THE ISSUANCE, SALE AND DELIVERY OF THE NOTES AND
WARRANTS AND THE RESERVATION, ISSUANCE AND DELIVERY OF THE WARRANT SHARES, AND
THAT ALL SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT AND ARE ALL THE
RESOLUTIONS ADOPTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT; (C) THAT THE CERTIFICATE OF INCORPORATION OF THE COMPANY HAS NOT BEEN
AMENDED SINCE THE DATE OF THE LAST AMENDMENT REFERRED TO IN THE CERTIFICATE
DELIVERED PURSUANT TO CLAUSE (I)(B) ABOVE; AND (D) TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER OF THE COMPANY EXECUTING ANY OF THIS
AGREEMENT, THE SECURITY AND PLEDGE AGREEMENT, THE NOTES AND WARRANTS AND ANY
CERTIFICATE OR INSTRUMENT FURNISHED PURSUANT HERETO, AND A CERTIFICATION BY
ANOTHER OFFICER OF THE COMPANY AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICER
SIGNING THE CERTIFICATE REFERRED TO IN THIS CLAUSE (II); AND

 

(III)          SUCH ADDITIONAL SUPPORTING DOCUMENTS AND OTHER INFORMATION WITH
RESPECT TO THE OPERATIONS AND AFFAIRS OF THE COMPANY AS THE PURCHASERS OR THEIR
COUNSEL REASONABLY MAY REQUEST.

 


(H)           PREEMPTIVE AND FIRST REFUSAL RIGHTS.  ALL SHAREHOLDERS OF THE
COMPANY HAVING ANY PREEMPTIVE OR FIRST REFUSAL RIGHTS WITH RESPECT TO THE
ISSUANCE OF THE NOTES AND WARRANTS OR THE WARRANT SHARES SHALL HAVE IRREVOCABLY
WAIVED THE SAME IN WRITING OR ALL SUCH RIGHTS SHALL HAVE EXPIRED.


 


(I)            COMMITMENT FEE.  THE COMPANY SHALL HAVE PAID TO THE PURCHASERS
THE COMMITMENT FEE IN THE AGGREGATE AMOUNT OF $125,000.


 


(J)            FEES OF PURCHASERS’ COUNSEL.  THE COMPANY SHALL HAVE PAID IN
ACCORDANCE WITH SECTION 6.01 THE FEES AND DISBURSEMENTS OF EACH PURCHASERS’
COUNSEL INVOICED AT THE CLOSING.


 

All such documents shall be satisfactory in form and substance to the Purchasers
and their counsel.

 


ARTICLE V


 


COVENANTS OF THE COMPANY


 

The Company agrees that, so long as any Notes are outstanding, except to the
extent compliance in any case or cases is waived in writing by the holders of at
least 66-2/3% of the aggregate unpaid principal amount of the Notes then
outstanding:

 

13

--------------------------------------------------------------------------------


 


SECTION 5.01.    FINANCIAL STATEMENTS, REPORTS, ETC.  THE COMPANY SHALL FURNISH
TO EACH PURCHASER:


 


(A)           WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES, IF
ANY, AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME FOR THE FISCAL YEAR THEN ENDED, PREPARED IN ACCORDANCE WITH GAAP AND
CERTIFIED BY A FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING SELECTED BY THE BOARD OF DIRECTORS OF THE COMPANY;


 


(B)           WITHIN FORTY FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
IN EACH FISCAL YEAR A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES, IF ANY, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME
UNAUDITED BUT PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY, SUCH
CONSOLIDATED BALANCE SHEET TO BE AS OF THE END OF SUCH FISCAL QUARTER AND SUCH
CONSOLIDATED STATEMENTS OF INCOME TO BE FOR SUCH FISCAL QUARTER AND FOR THE
PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER;


 


(C)           PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF ALL ACTIONS,
SUITS, CLAIMS, PROCEEDINGS, INVESTIGATIONS AND INQUIRIES OF THE TYPE DESCRIBED
IN SECTION 2.09 OF THIS AGREEMENT THAT COULD MATERIALLY ADVERSELY AFFECT THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IF ANY;


 


(D)           PROMPTLY UPON SENDING, MAKING AVAILABLE OR FILING THE SAME, ALL
PRESS RELEASES, REPORTS AND FINANCIAL STATEMENTS THAT THE COMPANY SENDS OR MAKES
AVAILABLE TO ITS STOCKHOLDERS OR DIRECTORS OR FILES WITH THE SEC; AND


 


(E)           PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
BUSINESS, PROSPECTS, FINANCIAL CONDITION, OPERATIONS, PROPERTY OR AFFAIRS OF THE
COMPANY AND ITS SUBSIDIARIES AS SUCH PURCHASER REASONABLY MAY REQUEST.


 

Notwithstanding this Section 5.01, so long as the Company is required to make
filings pursuant to the Exchange Act and makes such filings in a timely manner,
the Company shall be deemed to have furnished to the Purchasers the financial
statements and other reports required by this Section 5.01.

 

14

--------------------------------------------------------------------------------


 


SECTION 5.02.    CORPORATE EXISTENCE; MAINTENANCE OF BUSINESS.  THE COMPANY
SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PRESERVE AND MAINTAIN ITS
EXISTENCE.  THE COMPANY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
PRESERVE AND KEEP IN FORCE AND EFFECT ALL LICENSES, PERMITS, FRANCHISES,
APPROVALS, PATENTS, TRADEMARKS, TRADE NAMES, TRADE STYLES, COPYRIGHTS, AND OTHER
PROPRIETARY RIGHTS NECESSARY TO THE CONDUCT OF ITS BUSINESS WHERE THE FAILURE TO
DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.03.    PROPERTIES, INSURANCE.  THE COMPANY SHALL MAINTAIN AS TO ITS
PROPERTIES AND BUSINESS, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
INSURANCE AGAINST SUCH CASUALTIES AND CONTINGENCIES AND OF SUCH TYPES AND IN
SUCH AMOUNTS AS IS CUSTOMARY FOR COMPANIES SIMILARLY SITUATED, WHICH INSURANCE
SHALL BE DEEMED BY THE COMPANY TO BE SUFFICIENT.


 


SECTION 5.04.    USE OF PROCEEDS.  THE COMPANY SHALL USE THE PROCEEDS FROM THE
SALE OF THE NOTES AND WARRANTS SOLELY FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES, INCLUDING THE PAYMENT OF ACCOUNTS PAYABLE.


 


SECTION 5.05.    COMPLIANCE WITH LAWS.  THE COMPANY SHALL COMPLY WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, NONCOMPLIANCE WITH WHICH COULD
MATERIALLY ADVERSELY AFFECT ITS BUSINESS OR CONDITION, FINANCIAL OR OTHERWISE.


 


SECTION 5.06.    KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  THE COMPANY SHALL
KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES WILL BE
MADE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS OF THE COMPANY, AND IN WHICH, FOR
EACH FISCAL YEAR, ALL PROPER RESERVES FOR DEPRECIATION, DEPLETION, OBSOLESCENCE,
AMORTIZATION, TAXES, BAD DEBTS AND OTHER PURPOSES IN CONNECTION WITH ITS
BUSINESS SHALL BE MADE.


 


SECTION 5.07.    DIVIDENDS AND CERTAIN OTHER RESTRICTED PAYMENTS.  THE COMPANY
SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, (A) DECLARE OR PAY
ANY DIVIDENDS ON OR MAKE ANY OTHER DISTRIBUTIONS IN RESPECT OF ANY CLASS OR
SERIES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS OR (B) DIRECTLY OR
INDIRECTLY PURCHASE, REDEEM, OR OTHERWISE ACQUIRE OR RETIRE ANY OF ITS CAPITAL
STOCK OR OTHER EQUITY INTERESTS OR ANY WARRANTS, OPTIONS, OR SIMILAR INSTRUMENTS
TO ACQUIRE THE SAME.


 


SECTION 5.08.    MATERIAL CONTRACTS.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY CONTRACT, AGREEMENT OR BUSINESS
ARRANGEMENT WHICH REQUIRES ANNUAL EXPENDITURES OF $2,500,000 OR MORE, OR WHICH
IS NOT CANCELABLE ON NOTICE OF 60 DAYS OR LESS.


 


SECTION 5.09.    CAPITAL EXPENDITURES.  THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, INCUR ANY CAPITAL EXPENDITURES OTHER THAN IN
THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE.  FOR PURPOSES OF THIS
AGREEMENT, “CAPITAL EXPENDITURES” MEANS, WITH RESPECT TO ANY PERSON OR ENTITY
FOR ANY PERIOD, THE AGGREGATE AMOUNT OF ALL EXPENDITURES (WHETHER PAID IN CASH
OR ACCRUED AS A LIABILITY) BY SUCH PERSON OR ENTITY DURING THAT PERIOD FOR THE
ACQUISITION OR LEASING (PURSUANT TO A CAPITAL LEASE) OF FIXED OR CAPITAL ASSETS
OR ADDITIONS TO PROPERTY, PLANT, OR EQUIPMENT (INCLUDING REPLACEMENTS,
CAPITALIZED REPAIRS, AND IMPROVEMENTS)

 

15

--------------------------------------------------------------------------------


 


WHICH SHOULD BE CAPITALIZED ON THE BALANCE SHEET OF SUCH PERSON OR ENTITY IN
ACCORDANCE WITH GAAP.


 


SECTION 5.10.    MERGERS, CONSOLIDATIONS AND SALES.  THE COMPANY SHALL NOT, NOR
SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, BE A PARTY TO ANY MERGER OR
CONSOLIDATION, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS.


 


SECTION 5.11.    ACQUISITIONS. THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ACQUIRE ALL OR ANY SUBSTANTIAL PART
OF THE ASSETS OR BUSINESS OF ANY OTHER ENTITY OR DIVISION THEREOF.


 


SECTION 5.12.    PREPAYMENT OF INDEBTEDNESS. THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES, TO PREPAY ANY INDEBTEDNESS FOR BORROWED MONEY.


 


SECTION 5.13.    ISSUANCE OF SHARES.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES, ASSIGN, SELL OR TRANSFER, ANY SHARES OF CAPITAL STOCK
OR OTHER EQUITY INTERESTS OF THE COMPANY OR SUCH SUBSIDIARY; PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT OPERATE TO PREVENT (A) LIENS ON THE CAPITAL STOCK
OR OTHER EQUITY INTERESTS OF SUBSIDIARIES OF THE COMPANY GRANTED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY AND PLEDGE AGREEMENT, OR (B) THE
ISSUANCE, SALE, AND TRANSFER TO ANY PERSON OF ANY SHARES OF COMMON STOCK OF THE
COMPANY IN CONNECTION WITH THE RIGHTS OFFERING.


 


SECTION 5.14.    EXECUTIVE AND OFFICER COMPENSATION.  THE COMPANY SHALL NOT, NOR
SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, GRANT ANY INCREASE IN THE
COMPENSATION OF OFFICERS OR EXECUTIVE EMPLOYEES (EXCLUDING ANY SUCH INCREASE
REQUIRED UNDER A CURRENTLY EFFECTIVE EMPLOYMENT AGREEMENT BY AND BETWEEN SUCH
OFFICER OR EXECUTIVE EMPLOYEE AND THE COMPANY).


 


SECTION 5.15.    CHANGE IN THE NATURE OF BUSINESS.  THE COMPANY SHALL NOT, NOR
SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OR ACTIVITY
OTHER THAN THE GENERAL NATURE OF THE BUSINESS ENGAGED IN BY IT AS OF THE CLOSING
DATE OR DISCONTINUE ITS ENGAGEMENT IN ANY BUSINESS OR ACTIVITY ENGAGED IN BY IT
AS OF THE CLOSING DATE.


 


SECTION 5.16.    COMPLIANCE WITH SECURITY AND PLEDGE AGREEMENT.  THE COMPANY
SHALL COMPLY AT ALL TIMES WITH ALL OF THE TERMS AND CONDITIONS OF THE SECURITY
AND PLEDGE AGREEMENT.


 


ARTICLE VI


 


MISCELLANEOUS


 


SECTION 6.01.    EXPENSES.  EACH PARTY HERETO WILL PAY ITS OWN EXPENSES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER OR NOT SUCH
TRANSACTIONS SHALL BE CONSUMMATED; PROVIDED, HOWEVER, THAT THE COMPANY SHALL PAY
THE REASONABLE FEES AND DISBURSEMENTS OF EACH OF THE PURCHASERS’ SPECIAL
COUNSEL, [                        ], IN CONNECTION WITH SUCH TRANSACTIONS, UPON
DELIVERY OF A REASONABLY ITEMIZED INVOICE SETTING FORTH THE SERVICES PERFORMED
BY SUCH SPECIAL COUNSEL IN CONNECTION WITH SUCH TRANSACTIONS.

 

16

--------------------------------------------------------------------------------


 


SECTION 6.02.    SURVIVAL OF AGREEMENTS.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT, THE SECURITY AND PLEDGE
AGREEMENT OR ANY CERTIFICATE OR INSTRUMENT DELIVERED TO THE PURCHASERS PURSUANT
TO OR IN CONNECTION WITH THIS AGREEMENT OR THE SECURITY AND PLEDGE AGREEMENT
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE SECURITY AND
PLEDGE AGREEMENT, THE ISSUANCE, SALE AND DELIVERY OF THE NOTES AND WARRANTS, AND
THE ISSUANCE AND DELIVERY OF THE WARRANT SHARES, AND WITH RESPECT TO THE NOTES,
UNTIL THE REPAYMENT OF THE NOTES IN FULL AND, WITH RESPECT TO THE WARRANTS,
UNTIL THE EXERCISE OF THE WARRANTS IN FULL.


 


SECTION 6.03.    BROKERAGE.  EACH PARTY HERETO WILL INDEMNIFY AND HOLD HARMLESS
THE OTHERS AGAINST AND IN RESPECT OF ANY CLAIM FOR BROKERAGE OR OTHER
COMMISSIONS RELATIVE TO THIS AGREEMENT OR TO THE TRANSACTIONS CONTEMPLATED
HEREBY, BASED IN ANY WAY ON AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS MADE OR
CLAIMED TO HAVE BEEN MADE BY SUCH PARTY WITH ANY THIRD PARTY.


 


SECTION 6.04.    PARTIES IN INTEREST.  ALL REPRESENTATIONS, COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES
HERETO SHALL BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO WHETHER SO EXPRESSED OR NOT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ALL REPRESENTATIONS, COVENANTS AND AGREEMENTS
BENEFITING THE PURCHASERS SHALL INURE TO THE BENEFIT OF ANY AND ALL SUBSEQUENT
HOLDERS FROM TIME TO TIME OF NOTES, WARRANTS OR WARRANT SHARES.


 


SECTION 6.05.    NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED IN PERSON,
MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR SENT BY
TELECOPIER OR RECOGNIZED OVERNIGHT COURIER SERVICE, ADDRESSED AS FOLLOWS:


 


(A)           IF TO THE COMPANY, AT 19700 FAIRCHILD ROAD, SUITE 230, IRVINE,
CALIFORNIA 92612, FAX: (949) 955-0086, ATTENTION: CHIEF FINANCIAL OFFICER, WITH
A COPY TO [               ]; AND


 


(B)           IF TO ANY PURCHASER, AT THE ADDRESS OF SUCH PURCHASER SET FORTH IN
SCHEDULE I, WITH A COPY TO [               ].


 

or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.

 


SECTION 6.06.    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD FOR CONFLICTS OF LAWS OR CHOICE OF LAWS PRINCIPLES.


 


SECTION 6.07.    ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE SCHEDULES AND
EXHIBITS HERETO, ALONG WITH THE NOTES, THE WARRANTS AND THE SECURITY AND PLEDGE
AGREEMENT, CONSTITUTES THE SOLE AND ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF.  ALL SCHEDULES AND EXHIBITS HERETO ARE HEREBY
INCORPORATED HEREIN BY REFERENCE.  THERE ARE NO OTHER AGREEMENTS OF THE PARTIES
AND NO PARTY IS RELYING ON ANY REPRESENTATIONS OF THE OTHER NOT

 

17

--------------------------------------------------------------------------------


 


EXPRESSLY SET FORTH HEREIN.  ALL SCHEDULES AND EXHIBITS HEREBY ARE HEREBY
INCORPORATED HEREIN BY REFERENCE.


 


SECTION 6.08.    COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 6.09.    AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED, AND
NO PROVISIONS HEREOF MAY BE WAIVED, WITHOUT THE WRITTEN CONSENT OF THE COMPANY
AND THE HOLDERS OF AT LEAST A MAJORITY OF THE OUTSTANDING PRINCIPAL AMOUNT OF
THE NOTES AND AT LEAST A MAJORITY OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF
THE COMPANY ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS.


 


SECTION 6.10.    SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
DECLARED VOID OR UNENFORCEABLE BY ANY JUDICIAL OR ADMINISTRATIVE AUTHORITY, THE
VALIDITY OF ANY OTHER PROVISION AND OF THE ENTIRE AGREEMENT SHALL NOT BE
AFFECTED THEREBY.


 


SECTION 6.11.    TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING OR
INTERPRETING ANY TERM OR PROVISION OF THIS AGREEMENT.


 


SECTION 6.12.    NO PUBLICITY.  EXCEPT AS EXPRESSLY PROVIDED BELOW, NO PARTY
SHALL MAKE, ISSUE OR RELEASE ANY PUBLIC ANNOUNCEMENT, PRESS RELEASE, STATEMENT
OR ACKNOWLEDGMENT (COLLECTIVELY, “PUBLIC ANNOUNCEMENT”) OF THE EXISTENCE OF, OR
REVEAL PUBLICLY THE TERMS, CONDITIONS AND STATUS OF, THE TRANSACTIONS
CONTEMPLATED HEREBY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY AS TO
THE CONTENT AND TIME OF RELEASE OF AND THE MEDIA IN WHICH SUCH PUBLIC
ANNOUNCEMENT IS TO BE MADE; PROVIDED, HOWEVER, THAT IN THE CASE OF A PUBLIC
ANNOUNCEMENT WHICH A PARTY IS REQUIRED BY LAW TO MAKE, ISSUE OR RELEASE, THE
MAKING, ISSUING OR RELEASING OF ANY SUCH PUBLIC ANNOUNCEMENT, BY A PARTY SO
REQUIRED TO DO SO SHALL NOT CONSTITUTE A BREACH IF SUCH PARTY HAS GIVEN, TO THE
EXTENT REASONABLY POSSIBLE, NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR NOTICE TO
THE OTHER PARTY, AND HAS ATTEMPTED, TO THE EXTENT REASONABLY POSSIBLE, TO ALLOW
THE OTHER PARTY TO REVIEW AND APPROVE SUCH PUBLIC ANNOUNCEMENT; PROVIDED
FURTHER, HOWEVER, THAT UPON THE COMPANY’S MAKING OF PUBLIC ANNOUNCEMENT
REGARDING THE EXISTENCE OF, OR THE TERMS, CONDITIONS AND STATUS OF, THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER PURSUANT TO THE FILING OF A FORM 8-K
OR OTHERWISE, SUBJECT TO THE CONSENT OF THE COMPANY, WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD, THE PURCHASERS MAY ADVERTISE THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND MAKE APPROPRIATE ANNOUNCEMENTS
OF THE FINANCIAL ARRANGEMENTS ENTERED INTO AMONG THE PARTIES HERETO, INCLUDING,
WITHOUT LIMITATION, ANNOUNCEMENTS COMMONLY KNOWN AS TOMBSTONES, IN SUCH TRADE
PUBLICATIONS, BUSINESS JOURNALS, NEWSPAPERS OF GENERAL CIRCULATION AND TO SUCH
SELECTED PARTIES AS THE PURCHASERS SHALL DEEM REASONABLY APPROPRIATE.


 


SECTION 6.13.    USURY SAVINGS CLAUSE.  THE PARTIES INTEND TO COMPLY AT ALL
TIMES WITH APPLICABLE USURY LAWS.  IF AT ANY TIME SUCH LAWS WOULD RENDER
USURIOUS ANY AMOUNTS DUE UNDER THE NOTES UNDER APPLICABLE LAW, THEN IT IS THE
PARTIES’ EXPRESS INTENTION THAT THE COMPANY NOT BE REQUIRED TO PAY INTEREST ON
THE NOTES AT A RATE IN EXCESS OF THE MAXIMUM LAWFUL RATE, THAT THE PROVISIONS OF
THIS SECTION 6.13 SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS NOTE WHICH MAY
BE

 

18

--------------------------------------------------------------------------------


 


IN APPARENT CONFLICT HEREUNDER, THAT SUCH EXCESS AMOUNT SHALL BE IMMEDIATELY
CREDITED TO THE PRINCIPAL BALANCE OF THIS NOTE (OR, IF THIS NOTE HAS BEEN FULLY
PAID, REFUNDED BY THE PURCHASER TO THE COMPANY), AND THE PROVISIONS HEREOF SHALL
IMMEDIATELY REFORMED AND THE AMOUNTS THEREAFTER DECREASED, SO AS TO COMPLY WITH
THE THEN APPLICABLE USURY LAW, BUT ALSO SO AS TO PERMIT THE RECOVERY OF THE
FULLEST AMOUNT OTHERWISE DUE UNDER THE NOTES.  THE COMPANY HEREBY REPRESENTS AND
WARRANTS THAT ITS ASSETS ARE SUFFICIENT TO MEET THE REQUIREMENTS FOR EXEMPTION
FROM THE USURY LAWS OF THE STATE OF CALIFORNIA AS PROVIDED BY SECTION 25118 OF
THE CALIFORNIA CORPORATIONS CODE.

 

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 

19

--------------------------------------------------------------------------------


 

Table of Contents

 

Page

 

IN WITNESS WHEREOF, the Company and the Purchasers have executed this Note
Purchase Agreement as of the day and year first above written.

 

 

DYNTEK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

PURCHASERS:

 

 

 

[                           ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

20

--------------------------------------------------------------------------------